DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 4 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for some of the polymers disclosed and claimed, does not reasonably provide enablement for several of the polymers, derivatives thereof, copolymers thereof, and combinations thereof.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The working matrix for barrier layer as disclosed appears to be only interfacially polymerized polyamide. While cellulose acetates are also known for use as reverse osmosis membranes, the others listed are not, and therefore require undue experimentation for one of ordinary skill to make and use the membrane. Applicant provides no further guidance for use of these polymers for the barrier layer.


Claim Rejections - 35 USC § 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-16 and 18-19 are rejected under 35 U.S.C. 102((a1)) as anticipated by WO 2010/042647or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2010/042647, in combination with Chu et al (US 2015/0080616)

    PNG
    media_image1.png
    566
    1004
    media_image1.png
    Greyscale


Claims 2-4, 12, 14-16: scaffold material is cellulose and PAN in WO (see page 33 and examples). Thickness of the scaffold layer is about 10-50 microns (claim 8). Polymer matrix in the barrier layer is cellulose and its derivatives (several places in the reference). See for example, fig. 53 and page 13: cellulose + PAN nanofibers. Nonetheless, having polyamide as the barrier is well-known in the art, and it would have been obvious to one of ordinary skill to use such a barrier layer for reverse osmosis applications as the ‘chemical modifications’ as taught in the abstract. See also the Chu reference for further evidence.
Claims 9 and 13: Substrate pore size: see claims 20 and 21, which would give substrate pore size overlapping the claimed range. See also Table 6 for PAN substrate pore size as <130 nm. Chu reference gives further evidence of the substrate pore size (see [0045]).
Claims 6, 18: nanofiber content – the range is very wide. WO teaches in page 13 in the figure captions, the various concentrations which fall within the range.  Also see Chu, infra, for further evidence.

Alternate rejection: Chu in view of WO
Further evidence of non-patentability (with specificity) is provided by Chu (Same Applicant as in WO), which teaches the claimed membrane (abstract, examples), except for the hydroxylamine or amine functionalization, having a nanofiber scaffold of the recited polymers [0022-0023], a cellulose nanofiber layer with a barrier (matrix) layer (of cross-linked PVA – examples; cellulose, PEO, and their derivatives: [0033]), and a non-woven substrate. Scaffold layer pore size in the range claimed [0028]. Barrier layers are described in [0033]. Cross-linking of the barrier layer also would induce functionality (acid or aldehyde groups) to the barrier layer formed by cellulose nanofibers and the barrier material. The cross-linking agents also would cross-link the cellulose nanofibers, adding functional groups (inherent or implicit if not explicitly described).  Cellulose has hydroxyl functional groups. Additional evidence for functionalization can be obtained from the WO reference – see below. Additional substrate layer is taught in [0041] - [0044], including synthetic polymers as listed as well as the polymers like cellulose and its derivatives recited. Additional barrier layers – [0052]. Substrate pore size – [0045]. Regarding the functionalized cellulose nanofiber content (0.01-50%), which Chu does not specify this, from the comparative example 1, it is clear that the cellulose nanofiber is less than the PVA in the barrier layer, or less than 50%. It also teaches that the cellulose nanofiber layer needed is very thin. Thus one of ordinary skill can design the required thickness (or content) from this detail.

Regarding use in reverse osmosis (claims 10 and 19), see [0022] – TFNC nanofiltration; and the membrane has such TFNC structure [0053]. Since nanofiltration is a form of reverse osmosis (also called “loose RO”), and since the barrier layer is of cellulose, etc., the membrane in Chu is usable for reverse osmosis. See MPEP 2112.02-I. Additional evidence that this kind of membrane is usable for RO is given by WO 2010/042647 (abstract), which is by the same inventive entity, and which describes a similar or same membrane. See abstract. The functionalization of the cellulose nanofibers is also taught by this reference. Figs. 32, 33 and 36 of the WO reference show hydroxyl amine and ester functionalized cellulose. 

Response to Arguments
Applicant's arguments filed 2/8/21 have been fully considered but they are not persuasive. They are addressed in the rejection. Amine functionalized cellulose nanofiber is taught by the WO reference.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143.  The examiner can normally be reached on Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/KRISHNAN S MENON/           Primary Examiner, Art Unit 1777